UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 27, 2009 ICON Income Fund Eight B L.P. (Exact Name of Registrant as Specified in Charter) Delaware 333-37504 13-4101114 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 100 Fifth Avenue, 4th Floor New York, New York 10011 (Address of Principal Executive Offices) (212) 418-4700 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure On October 27, 2009, the General Partner of the Registrant notified the registered representatives of the limited partners of the Registrant that the Registrant will distribute its Portfolio Overview (the “Portfolio Overview”) to the limited partners of the Registrant on October 27, 2009 and furnished the registered representatives with a copy of the Portfolio Overview which is attached as Exhibit 99.1. Item 9.01Financial Statements and Exhibits (d) The following exhibit is furnished herewith: 99.12009Second QuarterPortfolio Overview SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ICON INCOME FUND EIGHT B L.P. By:ICON CAPITAL CORP., its General Partner Dated:October 27, 2009 By: /s/ Michael A. Reisner Michael A. Reisner Co-President and Co-Chief Executive Officer
